DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-47, as filed on 03/23/2021, are currently pending and considered below.

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 46, line 4: amend “side wall” to ---sidewall---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20010051563 A1 (Turak et al; henceforth Turak).
	Regarding Independent Claim 1, Turak discloses an installation (apparatus of Figure 1), said installation comprising: 
	a pan (tank 3) comprising a floor panel (Figure 2: Annotated) and a plurality of side panels (recess perimeter 32, see Figure 1 wherein the perimeter is a rectangle of 4 walls, Figure 2: Annotated shows two of the four side panel walls) attached thereto (side panels are the walls are surrounded by the ledge 54), 

    PNG
    media_image1.png
    283
    389
    media_image1.png
    Greyscale

Figure 2: Turak Annotated
	said side panels extending transversely to said floor panel and defining a receiving space (“treadmill receiving pan” ¶ 21 comprising cavity 32) between said floor panel and said side panels (see Figure 2 wherein the perimeter 32 and floor panel create cavity 32 that treadmill 35 resides within); 
	an opening (Figure 1: Annotated) positioned in one of said side panels (opening is through the side panel allowing the drive shaft 20 extend from the treadmill 34 to pulley shaft 23 through chamber 27); 

    PNG
    media_image2.png
    380
    533
    media_image2.png
    Greyscale

Figure 1: Turak Annotated
	a duct (drive access chamber 27) having an open end (Figure 1: Annotated) attached to said pan at said opening (chamber 27 has an opening aligned with the opening in the side panel allowing for the drive shaft 20 to extend therethrough), said duct extending transversely to said one side panel (see Figure 1 wherein the chamber extends transversely in respect to said one side panel).  
	Regarding Claim 2, Turak further discloses the installation according to claim 1, further comprising a plurality of mounting brackets (screws and affixing devices 36, 37, 38, 40 with treadmill frame 60) affixed to said floor panel (see Figure 1 and 5 wherein the affixing devices and frame 60 are fixed to the bottom and sides of opening 56).
	Regarding Claim 3, Turak further discloses the installation according to claim 1, further comprising a frame (rib 52 and ledge 54) surrounding said receiving space (opening 56 is surround and supported by the rib 52 and ledge 54).  
	Regarding Claim 4, Turak further discloses the installation according to claim 1, further comprising a treadmill (treadmill 35) positioned within said receiving space (see Figure 1).  
	Regarding Claim 5, Turak further discloses the installation according to claim 4, further comprising a pair of railings (support bar 92) positioned in space relation on opposite sides of said treadmill (see Figure 7 wherein the bar 92 has two vertical rail portions on opposing left and right sides of the treadmill).   
	Regarding Claim 6, Turak further discloses the installation according to claim 4, further comprising: a motor (motor 19) positioned adjacent to said duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a mechanical transmission (drive shaft 20, pulley shaft 23) extending through said duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said mechanical transmission connecting said motor to said treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22).  
	Regarding Claim 7, Turak further discloses the installation according to claim 6, wherein said mechanical transmission comprises a pulley assembly (pulleys 18, 25 and belt 16).  
	Regarding Claim 8, Turak further discloses the installation according to claim 1, further comprising a plurality of studs (screws 36, 37, 38, and 40) attached to and extending from said pan (screws 36-38, and 40 extend inwardly).  
	Regarding Claim 9, Turak further discloses the installation according to claim 1, comprising four of said side panels (Figure 1: Annotated).  

    PNG
    media_image3.png
    284
    297
    media_image3.png
    Greyscale

Figure 1: Turak Annotated
	Regarding Independent Claim 10, Turak discloses a pool structure (Figure 1), said pool structure comprising: a pool floor (ledge 54); 
	a plurality of sidewalls (rib wall 52) attached to one another and said pool floor (see Figure 1 wherein rib 52 comprises walls surrounding the ledge 54), said sidewalls extending transversely to said pool floor and defining a water receiving volume therebetween (rib walls 52 extend vertically upward while ledge 54 is horizontal and define tank 3);
	 a first pan (“treadmill receiving pan” ¶ 21 comprising cavity 32 with perimeter 32) attached to said pool floor adjacent to one of said sidewalls (perimeter 32 is attached to ledge 54 adjacent to the rib 52), said first pan comprising a first floor panel (Figure 2: Annotated; floor panel is the horizontal floor of cavity 32) and a plurality of first side panels attached thereto (perimeter 32, see Figure 1 wherein the perimeter 32 comprises 4 vertical first side panels), said first side panels extending transversely to said first floor panel (perimeter 32 is vertical and floor panel is horizontal) and defining a first receiving space (cavity 32) between said first floor panel and said first side panels (see Figure 2); 

    PNG
    media_image4.png
    283
    458
    media_image4.png
    Greyscale

Figure 2: Turak Annotated
	a first opening positioned (Figure 1: Annotated) in one of said first side panels (opening is through the side panel allowing the drive shaft 20 extend from the treadmill 34 to pulley shaft 23 through chamber 27);  
	a first duct (drive access chamber 27) having an open end (Figure 1: Annotated) attached to said first pan at said first opening (chamber 27 has an opening aligned with the opening in the side panel allowing for the drive shaft 20 to extend therethrough),  said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan (see Figure 1 wherein the chamber extends transversely in respect to said one side panel), 
	thereby positioning an opposite end of said first duct (“shaft exit hole” Abstract; exit hole is located on the opposite side of the chamber 27, see Figure 1) outside of said water receiving volume (“sealing means to seal the shaft exit hole about the shaft” Abstract: the shaft exit hole is located outside the tank 3 and does not contain water).  
	Regarding Claim 11, Turak discloses a pool structure according to claim 10, further comprising a first treadmill (treadmill 35) positioned within said first receiving space (see Figure 1).  
	Regarding Claim 12, Turak further discloses the pool structure according to claim 11, further comprising a pair of railings (support bar 92) positioned in spaced relation on opposite sides of said first treadmill (see Figure 7 wherein the bar 92 has two vertical rail portions on opposing left and right sides of the treadmill).    
	Regarding Claim 13, Turak further discloses the pool structure according to claim 11, further comprising: a motor (motor 19) positioned adjacent to said first duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a mechanical transmission (drive shaft 20, pulley shaft 23) extending through said first duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said mechanical transmission connecting said motor to said first treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22).  
	Regarding Claim 14, Turak further discloses the pool structure according to claim 13, wherein said mechanical transmission comprises a pulley assembly (pulleys 18, 25 and belt 16).  
	Regarding Claim 15, Turak further discloses the pool structure according to claim 11, further comprising a jet port (jets 31, 33 with outlets 47, 49) positioned in said one sidewall adjacent to said first pan (see Figure 1), said jet port being aligned with said first treadmill (“swim jets 31 and 33 have outlets 47 and 49 connected to pump and motor means that forces water out the jets from the front end in which they are located to the opposing rear-end so as to create a sufficiently powerful and fast flow of moving water to allow a swimmer to swim in place” ¶ 25; see Figures 1 and 2 wherein the outlets 47, 49 are located in front of the treadmill and are aligned with the front of the treadmill 35).  
	Regarding Claim 16, Turak further discloses the pool structure according to claim 11, wherein said first pan is embedded within said pool floor (the treadmill receiving pan 32 is embedded and depressed within the ledge 54 creating a floor with a depressed rectangular cavity therein).
	Regarding Claim 17, Turak further discloses the pool structure according to claim 16, further comprising a plurality of studs (screws 36-38, and 40) attached to and extending from said first pan (see Figure 1 wherein the screws 36-38, and 40 are attached to the bottom floor panel of the treadmill pan 32), said studs being embedded within said pool floor (screws 36-38, and 40 are embedded within the pool floor via the treadmill receiving pan 32).  
	Regarding Claim 18, Turak further discloses the pool structure according to claim 16, wherein said pool floor has an upper surface (upper surface of ledge 54), said first treadmill having a belt (“treadmill belt” ¶ 23) positioned flush with said upper surface (“to provide an integrated treadmill receiving pan or cavity that secures the treadmill. It also allows the treadmill top to be flush with an integrated safety step off area around the treadmill” ¶ 7; see Figure 5).  
	Regarding Claim 19, Turak further discloses the pool structure according to claim 18, further comprising a frame surrounding said first treadmill (treadmill outer frame 60).  
	Regarding Claim 20, Turak further discloses the pool structure according to claim 19, wherein said frame is positioned flush with said upper surface (See Figure 5 wherein the frame is flush with the ledge 54).  
	Regarding Claim 21, Turak further discloses the pool structure according to claim 10, further comprising a plurality of mounting brackets (screws and affixing devices 36, 37, 38, 40 with treadmill frame 60) affixed to said first floor panel (see Figure 1 and 5 wherein the affixing devices and frame 60 are fixed to the bottom and sides of opening 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22-38, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130014321 A1 (Sullivan) in view of US 20010051563 A1 (Turak et al; henceforth Turak).
	Regarding Independent Claim 10, Sullivan discloses a pool structure (therapy pool 10), said pool structure comprising: 
	a pool floor (pool floor 14); 
	a plurality of sidewalls (sidewall portions 12) attached to one another and said pool floor (see Figure 1), said sidewalls extending transversely to said pool floor and defining a water receiving volume therebetween (see Figure 1 wherein the sidewall portions 12 extend vertically and are attached to horizontal pool floor 12 creating a rectangular pool volume for water).
	Sullivan discloses the invention as substantially claimed, see above. Sullivan further discloses a first left treadmill (left direct drive treadmill 26) and second right treadmill (right direct drive treadmill 26) incorporated into the pool floor 13. Sullivan is silent regarding how the treadmills are incorporated within the pool floor and does not disclose:
	a first pan attached to said pool floor adjacent to one of said sidewalls, said first pan comprising a first floor panel and a plurality of first side panels attached thereto, said first side panels extending transversely to said first floor panel and defining a first receiving space between said first floor panel and said first side panels; a first opening positioned in one of said first side panels; a first duct having an open end attached to said first pan at said first opening, said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan, thereby positioning an opposite end of said first duct outside of said water receiving volume.
	Turak teaches an analogous therapy pool exercise treadmill device solving the same issue of incorporating a treadmill within the pool floor (see Figure 1) comprising a pool structure (Figure 1), said pool structure comprising: a pool floor (ledge 54); 
	a plurality of sidewalls (rib wall 52) attached to one another and said pool floor (see Figure 1 wherein rib 52 comprises walls surrounding the ledge 54), said sidewalls extending transversely to said pool floor and defining a water receiving volume therebetween (rib walls 52 extend vertically upward while ledge 54 is horizontal and define tank 3);
	 a first pan (“treadmill receiving pan” ¶ 21 comprising cavity 32 with perimeter 32) attached to said pool floor adjacent to one of said sidewalls (perimeter 32 is attached to ledge 54 adjacent to the rib 52), said first pan comprising a first floor panel (Figure 2: Annotated; floor panel is the horizontal floor of cavity 32) and a plurality of first side panels attached thereto (perimeter 32, see Figure 1 wherein the perimeter 32 comprises 4 vertical first side panels), said first side panels extending transversely to said first floor panel (perimeter 32 is vertical and floor panel is horizontal) and defining a first receiving space (cavity 32) between said first floor panel and said first side panels (see Figure 2); 

    PNG
    media_image4.png
    283
    458
    media_image4.png
    Greyscale

Figure 2: Turak Annotated
	a first opening positioned (Figure 1: Annotated) in one of said first side panels (opening is through the side panel allowing the drive shaft 20 extend from the treadmill 34 to pulley shaft 23 through chamber 27);  
	a first duct (drive access chamber 27) having an open end (Figure 1: Annotated) attached to said first pan at said first opening (chamber 27 has an opening aligned with the opening in the side panel allowing for the drive shaft 20 to extend therethrough),  said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan (see Figure 1 wherein the chamber extends transversely in respect to said one side panel), 
	thereby positioning an opposite end of said first duct (“shaft exit hole” Abstract; exit hole is located on the opposite side of the chamber 27, see Figure 1) outside of said water receiving volume (“sealing means to seal the shaft exit hole about the shaft” Abstract: the shaft exit hole is located outside the tank 3 and does not contain water);
	a motor (motor 19) positioned adjacent to said duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a mechanical transmission (drive shaft 20, pulley shaft 23) extending through said duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said mechanical transmission connecting said motor to said treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22);
	wherein a treadmill (treadmill 35 with treadmill frame 60) is fixed within the first pan (see Figures 1-2) by affixing devices (“treadmill 35 fits snugly within the cavity and is attached utilizing screws and other affixing devices (that do not penetrate completely through the plastic structure), at 36, 37, 38 and 40” ¶ 22). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify both of Sullivan’s first left treadmill and the second right treadmills each with treadmill frames, and pans attached to the pool floor with sidewalls and floor panels defining a receiving space wherein the treadmill resides and fixed therein with affixing devices, an opening positioned in one side panel, a duct having an open end and opposite end outside the water receiving volume; and a motor and mechanical transmission extending through the duct, as taught by Turak, in order to provide secure housing for the treadmill and provide speed adjustment of the treadmill for different levels of workout.
	Sullivan in view of Turak further discloses the first pan attached to said pool floor adjacent to one of said sidewalls (first left treadmill 26 comprises the first pan, see Figure 1 and 2: Turak Annotated above), said first pan comprising the first floor panel and the plurality of first side panels attached thereto (the first pan comprises the floor panels and side panels), said first side panels extending transversely to said first floor panel and defining the first receiving space between said first floor panel and said first side panels (see Figure 1: Turak Annotated above); the first opening positioned in one of said first side panels (see Figure 1: Turak Annotated above); the first duct having the open end attached to said first pan at said first opening, said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan, thereby positioning the opposite end of said first duct outside of said water receiving volume (see Figures 1 and 2: Turak Annotated above).
	Regarding Claim 22, Sullivan in view of Turak further disclose pool structure according to claim 10, wherein said pool floor and said plurality of sidewalls are formed of concrete (“may be fabricated from any of a wide variety of conventional materials. Exemplary of such materials include concrete (i.e., gunite), metal, plastic and the like” ¶ 25).  
	Regarding Claim 23, Sullivan in view of Turak further disclose the pool structure according to claim 11, said pool structure further comprising: 
	a second pan (“treadmill receiving pan” comprising cavity 32 with perimeter 32 for right second treadmill 26) attached to said pool floor adjacent to one of said sidewalls (perimeter 32 is attached to ledge 54 adjacent to the rib 52), said second pan comprising a second floor panel (Figure 2: Annotated; floor panel is the horizontal floor of cavity 32) and a plurality of second side panels attached thereto (perimeter 32, see Figure 1 wherein the perimeter 32 comprises 4 vertical second side panels), said second side panels extending transversely to said second floor panel (perimeter 32 is vertical and floor panel is horizontal) and defining a second receiving space (cavity 32) between said second floor panel and said second side panels (see Figure 2); 

    PNG
    media_image4.png
    283
    458
    media_image4.png
    Greyscale

Figure 2: Turak Annotated
	a second opening positioned (Figure 1: Annotated) in one of said second side panels (opening is through the side panel allowing the drive shaft 20 extend from the treadmill 34 to pulley shaft 23 through chamber 27);  
	a second duct (drive access chamber 27) having an open end (Figure 1: Annotated) attached to said second pan at said second opening (chamber 27 has an opening aligned with the opening in the side panel allowing for the drive shaft 20 to extend therethrough),  said second duct extending transversely to said one second side panel and through said one sidewall adjacent to said second pan (see Figure 1 wherein the chamber extends transversely in respect to said one side panel), 
	thereby positioning an opposite end of said second duct (“shaft exit hole” Abstract; exit hole is located on the opposite side of the chamber 27, see Figure 1) outside of said water receiving volume (“sealing means to seal the shaft exit hole about the shaft” Abstract: the shaft exit hole is located outside the tank 3 and does not contain water). 
	Regarding Claim 24, Sullivan in view of Turak further discloses the pool structure according to claim 23, further comprising a second treadmill (right second treadmill 26) positioned within said second receiving space (right second treadmill 26 is positioned within the second receiving space and the left first treadmill 26 is positioned within the first receiving space).  
	Regarding Claim 25, Sullivan in view of Turak further discloses the pool structure according to claim 24, further comprising a pair of railings (handrails 28) positioned in space relation on opposite sides of said treadmill (See Figures 1 wherein the handrails 28 flank on opposing sides of the treadmills).   
	Regarding Claim 26, Sullivan in view of Turak further discloses the pool structure according to claim 24, further comprising: a motor (motor 19) positioned adjacent to said second duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a mechanical transmission (drive shaft 20, pulley shaft 23) extending through said second duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said mechanical transmission connecting said motor to said second treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22).  
	Regarding Claim 27, Sullivan in view of Turak further discloses the pool structure according to claim 26, wherein said mechanical transmission comprises a pulley assembly (pulleys 18, 25 and belt 16).  
	Regarding Claim 28, Sullivan in view of Turak discloses the invention as substantially claimed, see above. Sullivan further discloses a jet port positioned in one side wall (“pool body 12 may be provided with one or more therapeutic spa jets per conventional spa design and readily known and understood by those skilled in the art” ¶ 20). Sullivan does not disclose a jet port positioned in said one sidewall adjacent to said second pan, said jet port being aligned with said second treadmill.  
	Turak teaches an analogous therapy pool exercise treadmill device solving the same issue of incorporating jets in the walls of the pool comprising: a jet port (jets 31, 33 with outlets 47, 49) positioned in said one sidewall adjacent to said pan (see Figure 1), said jet port being aligned with said treadmill (“swim jets 31 and 33 have outlets 47 and 49 connected to pump and motor means that forces water out the jets from the front end in which they are located to the opposing rear-end so as to create a sufficiently powerful and fast flow of moving water to allow a swimmer to swim in place” ¶ 25; see Figures 1 and 2 wherein the outlets 47, 49 are located in front of the treadmill and are aligned with the front of the treadmill 35).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Sullivan’s jet port to be positioned on said one sidewall adjacent to said second pan and aligned with said second treadmill, as taught by Turak, so as to allow for slower or faster swimming, and allow for adjustment of power and speed of resistance for the treadmill (¶ 25: Turak).
	Regarding Claim 29, Sullivan in view of Turak further discloses the pool structure according to claim 24, wherein said second pan is embedded within said pool floor (the treadmill receiving pan 32 is embedded and depressed within the pool floor, see Figures 5: Turak and Figure 2: Sullivan for the treadmill flush with the pool floor).
	Regarding Claim 30, Sullivan in view of Turak further discloses the pool structure according to claim 29, further comprising a plurality of studs (screws 36-38, and 40) attached to and extending from said second pan (the screws 36-38, and 40 are attached to the bottom floor panel of the treadmill pan 32 extending outwardly), said studs being embedded within said pool floor (screws 36-38, and 40 are embedded within the pool floor via the treadmill receiving pan 32).  
	Regarding Claim 31, Sullivan in view of Turak further discloses the pool structure according to claim 29, wherein said pool floor has an upper surface (see Figure 1 and 2 wherein the pools floor has an upper horizontal surface), said second treadmill having a belt (“treadmill belt”, see Figures 1 and 2) positioned flush with said upper surface (see Figure 2 wherein the upper surface of the treadmill belt is flush with the upper surface of the pool floor).  
	Regarding Claim 32, Sullivan in view of Turak further discloses the pool structure according to claim 31, further comprising a frame (treadmill frame 60) surrounding said second treadmill (treadmill frame 60 surrounds the treadmill).  
	Regarding Claim 33, Sullivan in view of Turak further discloses the pool structure according to claim 32, wherein said frame is positioned flush with said upper surface (see Figures 1 and 2 wherein the frame is flush with the upper surface of the pool floor creating a flat uniform surface).  
	Regarding Claim 34, Sullivan in view of Turak further discloses the pool structure according to claim 23, further comprising a plurality of mounting brackets (screws and affixing devices 36, 37, 38, 40 with treadmill frame 60) affixed to said second floor panel (affixing devices 36-38, and 40 fix the treadmill frame 60 onto the second-floor panel).

	Regarding Independent Claim 35, Sullivan discloses a pool structure (pool 1, Figure 1), said pool structure comprising: a pool floor (pool floor 14); 
	a plurality of sidewalls (sidewall portions 12) attached to one another and said pool floor (see Figure 1), said sidewalls extending transversely to said pool floor and defining a water receiving volume therebetween (see Figure 1 wherein the sidewall portions 12 extend vertically and are attached to horizontal pool floor 12 creating a rectangular pool volume for water);
	and a first left treadmill (left direct drive treadmill 26) and a second right treadmill (right direct drive treadmill 26) embedded and flush with the pool floor (see Figure 2 wherein the treadmill is embedded and flush with the floor floor). 
	Sullivan is silent regarding how the treadmills are incorporated within the pool floor and does not disclose:
	 a first pan attached to said pool floor adjacent to one of said sidewalls, said first pan comprising a first floor panel and a plurality of first side panels attached thereto, said first side panels extending transversely to said first floor panel and defining a first receiving space between said first floor panel and said first side panels; a first opening positioned in one of said first side panels; a first duct having an open end attached to said first pan at said first opening, said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan, thereby positioning an opposite end of said first duct outside of said water receiving volume; 
	a second pan attached to said pool floor adjacent to one of said sidewalls, said second pan comprising a second floor panel and a plurality of second side panels attached thereto, said second side panels extending transversely to said second floor panel and defining a second receiving space between said second floor panel and said second side panels; a second opening positioned in one of said second side panels; a second duct having an open end attached to said second pan at said second opening, said second duct extending transversely to said one of said second side panels and through said one sidewall adjacent to said second pan, thereby positioning an opposite end of said second duct outside of said water receiving volume.  
	Turak teaches an analogous therapy pool exercise treadmill device solving the same issue of incorporating a treadmill within the pool floor (see Figure 1) comprising a pool structure (Figure 1), said pool structure comprising: a pool floor (ledge 54); 
	a plurality of sidewalls (rib wall 52) attached to one another and said pool floor (see Figure 1 wherein rib 52 comprises walls surrounding the ledge 54), said sidewalls extending transversely to said pool floor and defining a water receiving volume therebetween (rib walls 52 extend vertically upward while ledge 54 is horizontal and define tank 3);
	 a  pan (“treadmill receiving pan” ¶ 21 comprising cavity 32 with perimeter 32) attached to said pool floor adjacent to one of said sidewalls (perimeter 32 is attached to ledge 54 adjacent to the rib 52), said  pan comprising a  floor panel (Figure 2: Annotated; floor panel is the horizontal floor of cavity 32) and a plurality of  side panels attached thereto (perimeter 32, see Figure 1 wherein the perimeter 32 comprises 4 vertical  side panels), said  side panels extending transversely to said  floor panel (perimeter 32 is vertical and floor panel is horizontal) and defining a  receiving space (cavity 32) between said  floor panel and said  side panels (see Figure 2); 

    PNG
    media_image4.png
    283
    458
    media_image4.png
    Greyscale

Figure 2: Turak Annotated
	a opening positioned (Figure 1: Annotated) in one of said side panels (opening is through the side panel allowing the drive shaft 20 extend from the treadmill 34 to pulley shaft 23 through chamber 27);  
	a  duct (drive access chamber 27) having an open end (Figure 1: Annotated) attached to said  pan at said  opening (chamber 27 has an opening aligned with the opening in the side panel allowing for the drive shaft 20 to extend therethrough),  said  duct extending transversely to said one  side panel and through said one sidewall adjacent to said  pan (see Figure 1 wherein the chamber extends transversely in respect to said one side panel), 
	thereby positioning an opposite end of said duct (“shaft exit hole” Abstract; exit hole is located on the opposite side of the chamber 27, see Figure 1) outside of said water receiving volume (“sealing means to seal the shaft exit hole about the shaft” Abstract: the shaft exit hole is located outside the tank 3 and does not contain water);
	a motor (motor 19) positioned adjacent to said duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a mechanical transmission (drive shaft 20, pulley shaft 23) extending through said duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said mechanical transmission connecting said motor to said treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22);
	wherein a treadmill (treadmill 35 with treadmill frame 60) is fixed within the pan (see Figures 1-2) by affixing devices (“treadmill 35 fits snugly within the cavity and is attached utilizing screws and other affixing devices (that do not penetrate completely through the plastic structure), at 36, 37, 38 and 40” ¶ 22). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Sullivan’s first left treadmill with a first pan attached to said pool floor adjacent to one of said sidewalls, said first pan comprising a first floor panel and a plurality of first side panels attached thereto, said first side panels extending transversely to said first floor panel and defining a first receiving space between said first floor panel and said first side panels; a first opening positioned in one of said first side panels; a first duct having an open end attached to said first pan at said first opening, said first duct extending transversely to said one first side panel and through said one sidewall adjacent to said first pan, thereby positioning an opposite end of said first duct outside of said water receiving volume; and a motor and mechanical transmission extending through the duct; 
	And to modify Sullivan’s second right treadmill with a second pan attached to said pool floor adjacent to one of said sidewalls, said second pan comprising a second floor panel and a plurality of second side panels attached thereto, said second side panels extending transversely to said second floor panel and defining a second receiving space between said second floor panel and said second side panels; a second opening positioned in one of said second side panels; a second duct having an open end attached to said second pan at said second opening, said second duct extending transversely to said one of said second side panels and through said one sidewall adjacent to said second pan, thereby positioning an opposite end of said second duct outside of said water receiving volume and a motor and mechanical transmission extending through the duct, as taught by Turak, in order to provide secure housing for the treadmill and provide speed adjustment of the treadmill for different levels of workout.
	Regarding Claim 36, Sullivan in view of Turak further discloses the pool structure according to claim 35, further comprising a first treadmill (first left treadmill 26) positioned within said first receiving space (first left treadmill 26 is positioned within the first pan and receiving space) and a second treadmill (second right treadmill 26) positioned within said second receiving space (second right treadmill 26 is positioned within the second pan and receiving space).  
	Regarding Claim 37, Sullivan in view of Turak further disclose the pool structure according to claim 36, wherein said first and second pans are embedded within said pool floor (the treadmill receiving pan 32 is embedded and depressed within the pool floor, see Figures 5: Turak and Figure 2: Sullivan for the treadmill flush with the pool floor).
	Regarding Claim 38, Sullivan in view of Turak further disclose the pool structure according to claim 37, further comprising a plurality of studs (screws 36-38, and 40) attached to and extending from said first and second pans (the screws 36-38, and 40 are attached to the bottom floor panel of the treadmill pan 32 extending outwardly), said studs being embedded within said pool floor (screws 36-38, and 40 are embedded within the pool floor via the treadmill receiving pan 32).   
	Regarding Claim 43, Sullivan in view of Turak further disclose the pool structure according to claim 36, further comprising: 
	a first motor (motor 19, each treadmill has their own motor and mechanical transmission) positioned adjacent to said first duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a first mechanical transmission (drive shaft 20, pulley shaft 23) extending through said first duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said first mechanical transmission connecting said first motor to said first treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22).  
	And a second motor (motor 19) positioned adjacent to said first duct (see Figure 1 wherein the motor 19 is adjacent to the access chamber 27); a second mechanical transmission (drive shaft 20, pulley shaft 23) extending through said second duct (See Figure 1 wherein the front roller of the treadmill 35 is indirectly connected to motor 19 via the shafts), said second mechanical transmission connecting said second motor to said second treadmill for providing motive power thereto (“The treadmill shaft with corresponding drive wheel pulley shaft 23 and drive wheel pulley 25 so as to connect to the motor 19 sitting on motor mount 21, via the smaller motor pulley 18 and corresponding belt 16” ¶ 22).
 	Regarding Claim 44, Sullivan in view of Turak further disclose the pool structure according to claim 43, wherein said first mechanical transmission comprises a first pulley assembly (pulleys 18, 25 and belt 16) and said second mechanical transmission comprises a second pulley assembly (pulleys 18, 25 and belt 16; each treadmill has its own pulley and belt system in order to function).  
	Regarding Claim 45, Sullivan in view of Turak further disclose the pool structure according to claim 36, further comprising a first pair of railings (rails 28) positioned in spaced relation on opposite sides of said first treadmill (see Figure 1 wherein the first left treadmill 26 has a pair of handrails positioned on each side of the treadmill) and a second pair of railings  (rails 28) positioned in spaced relation on opposite sides of said second treadmill (see Figure 1 wherein the second right treadmill 26 has a pair of handrails positioned on each side of the treadmill).  
	
	Regarding Claim 46, Sullivan in view of Turak discloses the invention as substantially claimed, see above. Sullivan further discloses a jet port positioned in one side wall (“pool body 12 may be provided with one or more therapeutic spa jets per conventional spa design and readily known and understood by those skilled in the art” ¶ 20). Sullivan does not disclose a first jet port positioned in said one sidewall adjacent to said first pan, said first jet port being aligned with said first treadmill, and a second jet port positioned in said one side wall adjacent to said second pan, said second jet port being aligned with said second treadmill.  
	Turak teaches an analogous therapy pool exercise treadmill device solving the same issue of incorporating jets in the walls of the pool comprising: a jet port (jets 31, 33 with outlets 47, 49) positioned in said one sidewall adjacent to said pan (see Figure 1), said jet port being aligned with said treadmill (“swim jets 31 and 33 have outlets 47 and 49 connected to pump and motor means that forces water out the jets from the front end in which they are located to the opposing rear-end so as to create a sufficiently powerful and fast flow of moving water to allow a swimmer to swim in place” ¶ 25; see Figures 1 and 2 wherein the outlets 47, 49 are located in front of the treadmill and are aligned with the front of the treadmill 35).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify each of Sullivan’s treadmills with a respective swim jet port aligned with the respective treadmill, as taught by Turak, so as to allow for slower or faster swimming, and allow for adjustment of power and speed of resistance for the treadmill (¶ 25: Turak).
	Regarding Claim 47, Sullivan in view of Turak further disclose the pool structure according to claim 35, wherein said pool floor and said plurality of sidewalls are formed of concrete (“may be fabricated from any of a wide variety of conventional materials. Exemplary of such materials include concrete (i.e., gunite), metal, plastic and the like” ¶ 25).  

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130014321 A1 (Sullivan) in view of US 20010051563 A1 (Turak) as evidenced by US 4938469 A (Crandell).
	Regarding Claim 39, Sullivan in view of Turak discloses the pool structure as substantially claimed, see above. Sullivan further discloses wherein said pool floor comprises a first upper surface portion positioned at a first level and a second upper surface portion positioned as a second level (Figure 1: Annotated), 

    PNG
    media_image5.png
    504
    598
    media_image5.png
    Greyscale

Figure 1: Sullivan Annotated
	said first pan being surrounded by said first upper surface portion and said second pan being surrounded by said second upper surface portion (See Figure 1 wherein the left and right treadmills 26 are flush and at level with the upper surface of the pool floor). Sullivan does not disclose wherein said second level being higher relative to said first level. However, while the prior art's primary embodiment has a uniform depth, the prior art disclosure recognizes that the depth of the pool may be greater or less such as three feet to five feet to fit the specification applications and any unique characteristics of the population (¶ 18). One of ordinary skill in the art would recognize that a pool could have multiple different depths to accommodate users of different height as evidenced by Crandell which discloses adjusting the height of the treadmill without adjusting the depth of the water (“it may be desirable to raise or lower at least one end of the treadmill 30 to provide an inclined surface and/or to adjust the depth at which the user is submerged in the water in the tank without having to adjust the water level itself” Col. 6, lines 1-5). It would have been an obvious matter of design choice to make said second level higher relative to said first level such that the second pan and second treadmill are at the higher high relative to the first pan and first treadmill in order to accommodate for user’s of shorter heights.
	Regarding Claim 40, Sullivan in view of Turak and as evidenced by Crandell further disclose the pool structure according to claim 39, wherein said first treadmill has a belt positioned flush with said first upper surface portion and said second treadmill has a belt positioned flush with said second upper surface portion (see Figures 1 and 2: Sullivan wherein the treadmill belt are embedded and at level with the respective pool floor).  
	Regarding Claim 41, Sullivan in view of Turak and as evidenced by Crandell further disclose the pool structure according to claim 40, further comprising a first frame surrounding said first treadmill and a second frame surrounding said second treadmill (treadmill frame 60; each treadmill 26 has a treadmill frame 60 that surrounds the treadmill).  
	Regarding Claim 42, Sullivan in view of Turak and as evidenced by Crandell further disclose the pool structure according to claim 41, wherein said first frame is positioned flush with said first upper surface portion and said second frame is positioned flush with said second upper surface portion (see Figures 1 and 2: Sullivan and Figures 1 and 2: Turak wherein the treadmill frame 60 is within the respective treadmill pan and flush with the respective surface).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784